Exhibit 10.91

THIRTY-SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS THIRTY-SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of November 8, 2006, is entered into by and among WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association (“Lender”), BRAWN, LLC, a
Delaware limited liability company (“Brawn LLC”), HANOVER REALTY, INC., a
Virginia corporation (“Hanover Realty”), THE COMPANY STORE FACTORY, INC., a
Delaware corporation (“TCS Factory”), THE COMPANY OFFICE, INC., a Delaware
corporation (“TCS Office”), SILHOUETTES, LLC, a Delaware limited liability
company (“Silhouettes LLC”), HANOVER COMPANY STORE, LLC, a Delaware limited
liability company (“HCS LLC”), DOMESTICATIONS, LLC, a Delaware limited liability
company (“Domestications LLC”), KEYSTONE INTERNET SERVICES, LLC, a Delaware
limited liability company (“KIS LLC”), and THE COMPANY STORE GROUP, LLC, a
Delaware limited liability company (“CSG LLC”; and, together with Brawn LLC,
Hanover Realty, TCS Factory, TCS Office, Silhouettes LLC, HCS LLC,
Domestications LLC and KIS LLC, collectively, “Borrowers” and each,
individually, a “Borrower”), HANOVER DIRECT, INC., a Delaware corporation
(“Hanover”), CLEARANCE WORLD OUTLETS, LLC, a Delaware limited liability company
(“Clearance World”), SCANDIA DOWN, LLC, a Delaware limited liability company
(“Scandia Down LLC”), D.M. ADVERTISING, LLC, a Delaware limited liability
company (“DM Advertising LLC”), HANOVER DIRECT MANUFACTURING, LLC, a Delaware
limited liability company, formerly known as American Down & Textile, LLC, (“HDM
LLC”), HANOVER GIFTS, INC., a Virginia corporation (“Hanover Gifts”), HANOVER
DIRECT MEMBERSHIPS, INC., a Delaware corporation (“HDMI”) and SCANDIA DOWN
ONLINE, LLC (“Scandia Online”, together with Hanover, Clearance World, Scandia
Down LLC, DM Advertising LLC, HDM LLC, Hanover Gifts and HDMI, collectively
“Guarantors” and each, individually, a “Guarantor”).

W I T N E S S E T H:

WHEREAS, Borrowers, Guarantors and Lender are parties to the Loan and Security
Agreement, dated November 14, 1995, as amended by the First Amendment to Loan
and Security Agreement, dated February 22, 1996, the Second Amendment to Loan
and Security Agreement, dated April 16, 1996, the Third Amendment to Loan and
Security Agreement, dated May 24, 1996, the Fourth Amendment to Loan and
Security Agreement, dated May 31, 1996, the Fifth Amendment to Loan and Security
Agreement, dated September 11, 1996, the Sixth Amendment to Loan and Security
Agreement, dated as of December 5, 1996, the Seventh Amendment to Loan and
Security Agreement, dated as of December 18, 1996, the Eighth Amendment to Loan
and Security Agreement, dated as of March 26, 1997, the Ninth Amendment to Loan
and Security Agreement, dated as of April 18, 1997, the Tenth Amendment to Loan
and Security Agreement, dated as of October 31, 1997, the Eleventh Amendment to
Loan and Security Agreement, dated as of March 25, 1998, the Twelfth Amendment
to Loan and Security Agreement, dated as of September 30, 1998, the Thirteenth
Amendment to Loan and Security Agreement, dated as of September 30, 1998, the
Fourteenth Amendment to Loan and Security Agreement, dated as of February 28,
2000, the Fifteenth Amendment to Loan and Security Agreement, dated as of March
24, 2000, the Sixteenth Amendment to Loan and Security Agreement, dated as of
August 8, 2000, the Seventeenth Amendment to Loan and

 

 

 

 

 

 

--------------------------------------------------------------------------------



Security Agreement, dated as of January 5, 2001, the Eighteenth Amendment to
Loan and Security Agreement, dated as of November 12, 2001, the Nineteenth
Amendment to Loan and Security Agreement, dated as of December 18, 2001, the
Twentieth Amendment to Loan and Security Agreement, dated as of March 5, 2002,
the Twenty-First Amendment to Loan and Security Agreement, dated as of March 21,
2002, the Twenty-Second Amendment to Loan and Security Agreement, dated as of
August 16, 2002, the Twenty-Third Amendment to Loan and Security Agreement,
dated as of December 27, 2002 (the “Twenty-Third Amendment to Loan Agreement”),
the Twenty-Fourth Amendment to Loan and Security Agreement, dated as of February
27, 2003, the Twenty-Fifth Amendment to Loan and Security Agreement, dated as of
April 21, 2003, the Twenty-Sixth Amendment to Loan and Security Agreement, dated
as of August 29, 2003, the Twenty-Seventh Amendment to Loan and Security
Agreement, dated as of October 31, 2003, the Twenty-Eighth Amendment to Loan and
Security Agreement, dated as of November 4, 2003, the Twenty-Ninth Amendment to
Loan and Security Agreement, dated as of November 25, 2003, the Thirtieth
Amendment to Loan and Security Agreement, dated as of March 25, 2004, the
Thirty-First Amendment to Loan and Security Agreement, dated as of July 8, 2004,
the Thirty-Second Amendment to Loan and Security Agreement, dated as of December
30, 2004, the Thirty-Third Amendment to Loan and Security Agreement, dated as of
March 11, 2005, the Thirty-Fourth Amendment to Loan and Security Agreement,
dated as of July 29, 2005, the Thirty-Fifth Amendment to Loan and Security
Agreement, dated as of March 28, 2006, and the Thirty-Sixth Amendment to Loan
and Security Agreement, dated as of August 10, 2006 (as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the "Loan Agreement"), pursuant to which Lender has made loans and
advances to Borrowers;

WHEREAS, Borrowers and Guarantors have requested that Lender revise the amounts
of EBITDA that Borrowers are required to maintain in the fourth fiscal quarter
of the fiscal year ending December 30, 2006 and the first and second fiscal
quarters of Borrowers for the fiscal year ending December 29, 2007;

WHEREAS, the parties hereto desire to enter into this Amendment to evidence and
effectuate such amendment subject to the terms and conditions and to the extent
set forth herein;

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

Section 1.           Definitions. All capitalized terms used herein and not
defined herein shall have the meanings given to such terms in the Loan
Agreement.

Section 2.

Amendments and Modifications to Loan Agreement.

 

2.1          EBITDA. Section 6.31 (g) of the Loan Agreement is hereby replaced
with the following:

“(g) Hanover and its Subsidiaries shall not, as to any fiscal quarter during the
fiscal year 2006 of Hanover and its Subsidiaries, permit EBITDA of Hanover and

 

 

 

2

 

 

 

--------------------------------------------------------------------------------



its Subsidiaries commencing on the first day of such fiscal year and ending on
the last day of the applicable fiscal quarter set forth below on a cumulative
YTD basis to be less than the respective amount set forth below opposite such
fiscal quarter end YTD period:

 

Fiscal Quarter

End YTD Periods

for Fiscal Year 2006

 

Cumulative

Minimum EBITDA

 

(i)          January 1, 2006 through April 1, 2006

$400,000

(ii)        January 1, 2006 through July 1, 2006

$4,000,000

(iii)       January 1, 2006 through September 30, 2006

$5,000,000

(iv)       January 1, 2006 through December 30, 2006

$6,000,000

 

(h) Hanover and its Subsidiaries shall not, as to any fiscal quarter during the
fiscal year 2007 of Hanover and its Subsidiaries and for each fiscal quarter
thereafter and in any fiscal year thereafter, permit EBITDA of Hanover and its
Subsidiaries commencing on the first day of such fiscal year and ending on the
last day of the applicable fiscal quarter set forth below on a cumulative YTD
basis to be less than the respective amount set forth below opposite such fiscal
quarter end YTD period:

 

Fiscal Quarter

End YTD Periods

for Fiscal Year 2007

 

Cumulative

Minimum EBITDA

(i)          December 31, 2006 through March 31, 2007

($1,000,000)

(ii)        December 31, 2006 through June 30, 2007 and thereafter

$1,000,000”

 

Section 3.    Representations, Warranties and Covenants. Borrowers and
Guarantors represent, warrant and covenant with and to Lender as follows, which
representations, warranties and covenants are continuing and shall survive the
execution and delivery hereof, the truth and accuracy of, or compliance with
each, together with the representations, warranties and covenants in the other
Financing Agreements, being a condition of the effectiveness of this Amendment
and a continuing condition of the making or providing of any Revolving Loans or
Letter of Credit Accommodations by Lender to Borrowers:

3.1          This Amendment and each other agreement or instrument to be
executed and delivered by Borrowers or Guarantors hereunder have been duly
authorized, executed and

 

 

 

3

 

 

 

--------------------------------------------------------------------------------



delivered by all necessary action on the part of Borrowers and Guarantors which
is a party hereto and thereto and, if necessary, their respective stockholders
(with respect to any corporation) or members (with respect to any limited
liability company), and is in full force and effect as of the date hereof, as
the case may be, and the agreements and obligations of Borrowers or Guarantors,
as the case may be, contained herein and therein constitute legal, valid and
binding obligations of Borrowers and Guarantors, as the case may be, enforceable
against them in accordance with their terms.

3.2          No action of, or filing with, or consent of any governmental or
public body or authority, other than the filing of UCC financing statements, and
no approval or consent of any other party, is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of this Amendment.

3.3          All of the representations and warranties set forth in the Loan
Agreement as amended hereby, and the other Financing Agreements, are true and
correct in all material respects after giving effect to the provisions of this
Amendment, except to the extent any such representation or warranty is made as
of a specified date, in which case such representation or warranty shall have
been true and correct as of such date.

3.4          After giving effect to the waivers and consents set forth in this
Amendment, no Incipient Default or Event of Default exists or has occurred on
the date hereof.

Section 4.    Conditions Precedent. Concurrently with the execution and delivery
hereof (except to the extent otherwise indicated below), and as a further
condition to the effectiveness of this Amendment and the agreement of Lender to
the modifications and amendments set forth in this Amendment:

4.1          Lender shall have received a photocopy of an executed original or
executed original counterparts of this Amendment by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), as the case may be, duly authorized, executed and delivered by
Borrowers and Guarantors;

4.2          each Borrower and Guarantor shall have delivered, or cause to be
delivered, to Lender a true and correct copy of any consent, waiver or approval
to or of this Amendment, which any Borrower or Guarantor is required to obtain
from any other Person, and such consent, approval or waiver shall be in a
reasonably acceptable to Lender;

4.3          Borrowers and Guarantors shall have delivered, in form and
substance acceptable to Lender, a copy of an amendment to the Chelsey Term Loan
Agreement revising the amounts of the minimum EBITDA that Borrowers are required
to maintain under the Chelsey Term Loan Agreement; and

4.4          as of the date of this Amendment and after giving effect hereto, no
Incipient Default or Event of Default shall exist or have occurred.

Section 5.    Effect of this Amendment. This Amendment constitutes the entire
agreement of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written

 

 

 

4

 

 

 

--------------------------------------------------------------------------------



communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof. Except as expressly
provided herein, no other changes or modifications to the Loan Agreement or any
of the other Financing Agreements, or waivers of or consents under any
provisions of any of the foregoing, are intended or implied by this Amendment,
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof. To the extent that any provision of the Loan Agreement or any of the
other Financing Agreements conflicts with any provision of this Amendment, the
provision of this Amendment shall control.

Section 6.    Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Lender to effectuate the provisions and purposes of this
Amendment.

Section 7.    Governing Law. The validity, interpretation and enforcement of
this Amendment whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflict of laws or other rule of law that would cause the application of the
law of any jurisdiction, other than the laws of the State of New York. Without
in any way limiting the foregoing, the parties elect to be governed by New York
law in accordance with, and relying on (at least in part), Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York.

Section 8.    Binding Effect. This Amendment shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

Section 9.    Counterparts. This Amendment may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

5

 

 

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed on the day and year first written.

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Thomas Grabosky

 

Name:

Thomas Grabosky

 

Title:

Director

 

 

 

 

 

 

 

THE COMPANY STORE FACTORY, INC.

THE COMPANY OFFICE, INC.

 

 

 

By:

/s/ John Swatek

 

Name:

John Swatek

 

Title:

Senior Vice President &

Chief Financial Officer

 

 

 

 

 

 

 

BRAWN, LLC

SILHOUETTES, LLC

HANOVER COMPANY STORE, LLC

DOMESTICATIONS, LLC

KEYSTONE INTERNET SERVICES, LLC

THE COMPANY STORE GROUP, LLC

 

 

 

By:

/s/ John Swatek

 

Name:

John Swatek

 

Title:

Senior Vice President &

Chief Financial Officer

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

 

 

6

 

 

 

--------------------------------------------------------------------------------



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

 

 

 

By their signatures below, the undersigned Guarantors acknowledge and agree to
be bound by the applicable provisions of this Amendment:

 

 

 

 

HANOVER DIRECT, INC.

 

 

 

 

 

By:

/s/ Wayne P. Garten

 

 

Name:

Wayne P. Garten

 

 

Title:

Chief Executive Officer

 

 

 

CLEARANCE WORLD OUTLETS, LLC

SCANDIA DOWN, LLC

D.M. ADVERTISING, LLC

HANOVER DIRECT MANUFACTURING, LLC SCANDIA ONLINE, LLC

 

 

 

 

 

 

By:

/s/ Wayne P. Garten

 

 

Name:

Wayne P. Garten

 

 

Title:

Manager

 

 

 

 

 

 

 

 

 

 

HANOVER GIFTS, INC.

HANOVER DIRECT MEMBERSHIPS, INC.

 

 

 

 

 

By:

/s/ Wayne P. Garten

 

 

Name:

Wayne P. Garten

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

 



 

 

 

 

7

 

 

 

 